Case 8:20-bk-01383-CPM Doc S3riddled 07/08/20 Page 1 of 3
JUL 08 2020

CLERK, US BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
Tampa DIVISION

UNITED STATES BANKRURTICY GOURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
www.fimb.uscourts.gov

Inre Jennifer K Marlow

Case No. 8:20-01383
Chapter 13
Debtor.!

»
i ad

 

OBJECTION TO DENIAL OF MOTION TO SHOW CAUSE AND VERBAL NOTICE
OF LIFT OF STAY

Debtor(s), Jennifer Marlow, sui juris, objects to the Denial of the Motion to Show Cause
as the Claimant had not responded to Debtor’s request for proof that the alleged debt had not been
settled according to FL Statute 673.6031.

Whereas, the debt has not been affirmed subsequent to the Judgment, Debtor, Objects to
the Court’s verbal instruction related to the Lift of Stay.

For the RECORD.

Dated: July 3, 2020

wire Derrveh, JO ox ba

All Rights Reserved
Jennifer Marlow
c/o 94 Tatum Road, Sarasota, Florida
(34240) 941 209 2100
Jenniferlm4994@gmail.com

 

 

 

 

 

 
 

Case 8:20-bk-01383-CPM Doc 53 Filed 07/08/20 Page 2 of 3
PROOF OF SERVICE

A true and correct copy of the foregoing has been sent by either electronic transmission or
U.S. Mailon May 11, 2020
to:
Chapter 13 Trustee; Debtors; and Creditor.

 
   
  

All RightsReserved
Jennifer Marlow (jenniferlm4994@gmail.com)
c/o 94 Tatum Road, Sarasota, Florida (34240)

941 209 2100

/s/_by:

 
Case 8:20-bk-01383-CPM Doc53 Filed 07/08/20 Page 3 of 3

Fey

Q
st
N
Lb
J
Mm
jou
wW
Koa
tod
NW

5
q
2
5
4
2

 

 

 
